Title: To James Madison from Thomas Fitzsimmons, 6 January 1807
From: Fitzsimmons, Thomas
To: Madison, James



Sir
Philada. Chamber of Commerce January 6, 1807

I am requested by a No. of Merchants to state to Government, that the want of a Conveyance for Letters to the Continent of Europe, Adds greatly to the Inconvenience experienced from the Embargo
The dependancys in france Holland & the North of Europe are very extensive.  If it is not Judged perfectly Safe to send their letters thru England, If Government should deem it proper & either for its own purposes to dispatch a Vessel or for the Accomodation of the Merchts. to Carry their Letters, it would operate a very considerable public Convenience
Will you be pleased Sir to Lay this Subject before the President, & Communicate the result.  Yr Mo. hble Servt.

Thos. FitzSimonsPrest. P C C


